PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Cambridge Technology Law LLC
P.O. Box 590638
Newton, MA 02459-0006


In re Application of Salmaan HAMEED and Max Shuichi Dangerfield
Serial No.: 14280469         
Filed: May 16, 2014
Docket: AVMD-020-03US
Title: SECONDARY IMAGING ENDOSCOPIC DEVICE
::::::


DECISION ON PETITION TO REVIEW RESTRICTION REQUIREMENT UNDER 
37 CFR 1.181 and CFR 1.144



This is a decision regarding the petition filed February 7, 2021 in which Petitioner requests reinstatement of claims 11 and 25-31 that were subject to an election of species requirement mailed July 6, 2016. The requirement was made final in the Office action mailed September 18, 2020. The petition is being considered pursuant to 37 CFR 1.181 and CFR 1.144 and no fee is required for the petition.

The petition is dismissed.

The record shows that:

1) On July 6, 2016 a species election requirement (Restriction) for claims 1-31 was mailed.

2) On November 7, 2016 Applicant filed a Response to Election (Election) and elected FIGS. 6A, 9A, 11A-F, 12A-F, and 17A. 

3) The Election stated that the election was made without traverse except for the election of the endoscope attachment shown in FIGS 11A-F and 12A-F, which was traversed on the grounds that the election requirement did not specifically list these figures as a species of the endoscope attachment (Election 8, 9).

4) The Election also added new claims 32-39, and stated that claims 1, 2, 7-9, 12-17, 24, 29, and 32-39 read on the elected species (Election 1, 9).

5) On February 9, 2017, the examiner mailed a first office action on the merits in which the examiner indicated that claim 29 has also been withdrawn from consideration, and 1, and 25-322 as withdrawn.

6) In the amendment filed December 21, 2018, Applicant, inter alia, added new claim 40 and canceled claim 24. 

7) The Office action mailed March 27, 2019 examined claims 1, 2, 7-9, 12-17, 29, and 32-40 on their merits. Claims 10, 11, 22, 23, 29, and 25-31 were maintained withdrawn.

8) A petition decision mailed May 7, 2020 granted Petitioner’s request to examine on their merits amended claim 1 and newly added claims 41-44 that were initially refused entry in the paper mailed February 18, 2020. 

9) On September 5, 2020, Applicant, inter alia, filed new claim 46 and canceled claims 9 and 24.

10) On September 18, 2020, the examiner mailed a final Office action in which claims 1, 2, 7, 8, 12-17, 32-44 and 46 were rejected. Claims 10, 11, 22, 23, 29, and 25-31 were maintained withdrawn.

11) Petitioner filed a petition on February 7, 2021 (Petition) to request reinstatement of claims 11 and 25-31 that were previously non-elected without traverse. 


Discussion and Analysis

Petitioner now argues that “[t]he initial requirement for election of species was incompletely stated” (Petition 1). With arguments directed to a lack of showings of serious burden, mutual exclusivity, and independence and distinctness, Petitioner now contends that the Restriction “was too incomplete to mature into any requirement to elect, let alone to withdraw claims from consideration” (Petition 4-7).

Petitioner’s arguments presented for the first time in the Petition are unpersuasive because Applicant’s election of species was filed without traverse (Election 8, 9).

MPEP 818.01(c) states under section “Traverse is Required To Preserve Right of Petition” 
that “[t]o preserve the right to petition from the requirement for restriction, all errors to be relied upon in the petition must be distinctly and specifically pointed out in a timely filed traverse by the applicant.” Therefore, the MPEP provides clear guidance that an election with traverse must be made in order to preserve the right to petition. 



Moreover, independent claim 25 is directed to the species of FIGS. 13A-G, and claim 11 is directed to the species of FIGS. 17B and 17C. These species directed to FIGS. 13A-G, 17B, and 17C were non-elected without traverse. Claims 11 and independent claim 25, together with depending claims 26-31 will not be reinstated. 


Conclusion

For the reasons above, Petitioner’s request to reinstate claims 11 and 25-31 is dismissed.

The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.

Any inquiry concerning this decision should be directed to Michael Hayes, Quality Assurance Specialist, at (571) 272-4959.   

 
PETITION DISMISSED.

/JANET C BAXTER/                                                                                                                                                                                                       
Janet Baxter
Acting Director, Technology Center 3700


    
        
            
        
            
        
            
    

    
        1 Though claim 29 is listed on the PTOL-326 as rejected, it is clear from the Office action, page 2, that the claim is withdrawn. The claim is not examined on its merits in the Office action, nor in subsequent Office actions.
        2 Claim 32 is listed on PTOL-326 as both withdrawn and rejected. From the Office action it is clear that the claim has been examined on its merits, and is not withdrawn.